                Case 20-16567         Doc 70-4                                                                                   Filed 11/16/20 Entered 11/16/20 12:03:46                                               Desc Exhibit
                                                                                                                                        4 Page 1 of 1

Morse, Kevin H.

From:                                                                  Ebony Lucas <noreply@box.com>
Sent:                                                                  Tuesday, October 20, 2020 10:04 PM
To:                                                                    Price, Kiefer
Subject:                                                               Ebony Lucas has accepted the invitation to your 'Ernst' folder on Box




                      Ebony Lucas accepted your invitation to:


                                           The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and
                                           location.




                                                                                                                                                                                                        Ernst
                                                                                                                                                                                                  Collaborated Folder


                                                                                                                                                                                                   View Folder



                                                                                                                               Get our app to view this on mobile




                                  About Box • Privacy Policy • Edit Notification Settings • 900 Jefferson Avenue, Redwood City, CA 94063, USA

                         © 2020


    The link ed
    image can not
    be d isplay ed.
    The file may
    hav e been
    mov ed,
    ren amed, or
    deleted.
    Verify that
    the link
    points to the
    correct file
    and location.




                                                                                                                                                                                              1
